1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   JERRY BUNYARD,                        No.   2:15-cv-1790 WBS AC
13               Petitioner,

14       v.                                ORDER
15   RON DAVIS, Warden,

16               Respondent.

17

18                               ----oo0oo----

19            Petitioner, a state prisoner sentenced to the death

20   penalty, filed an application for a writ of habeas corpus

21   pursuant to 28 U.S.C. § 2254.    (Docket No. 44.)   The matter was

22   referred to a United States Magistrate Judge pursuant to 28

23   U.S.C. § 636(b)(1)(B) and Local Rule 302.

24            On July 6, 2017, respondent moved to dismiss the

25   petition on the grounds that 23 of the 43 claims for relief were

26   not exhausted and that one of the claims was not cognizable.

27   (Docket No. 45.)   On August 23, 2017, petitioner filed an

28   exhaustion petition with the California Supreme Court.      He then
                                       1
1    asked this court to stay these proceedings and hold them in

2    abeyance pending the disposition of the exhaustion petition.

3    (Docket No. 51.)

4              A federal district court may not address the merits of

5    a petition for writ of habeas corpus unless the petitioner has

6    exhausted state court remedies with respect to each of his

7    federal claims.    Rose v. Lundy, 455 U.S. 509 (1982); 28 U.S.C. §

8    2254(b)(1).   In cases where, as here, a federal habeas petition

9    is “mixed,” i.e., containing both exhausted and unexhausted

10   claims, a district court may stay that petition pending the

11   exhaustion of all claims only in “limited circumstances.”     Rhines

12   v. Weber, 544 U.S. 269, 277 (2005).    Specifically, under Rhines,

13   a district court may stay a “mixed” federal habeas petition upon

14   a demonstration that: (1) there is “good cause” for petitioner’s

15   failure to previously exhaust her unexhausted claims in the state

16   courts; (2) the unexhausted claims are potentially meritorious;

17   and (3) petitioner has not engaged in intentionally dilatory

18   litigation tactics.   Id. at 277-78.

19             On November 20, 2018, the magistrate judge filed

20   findings and recommendations regarding petitioner’s Motion to
21   Stay (“Findings and Recommendations”).    (Docket No. 58.)

22   Applying Rhines’ three-part test to the instant case, the

23   magistrate judge recommended granting petitioner’s Motion to Stay

24   and dismissing respondent’s Motion to Dismiss as moot.   These

25   findings and recommendations were served on all parties and

26   contained notice to all parties that any objections to the
27   findings and recommendations were to be filed within fourteen

28   days.   (Docket No. 58.)   Respondent has filed objections to the
                                       2
1    findings and recommendations.   (Docket No. 59).    Petitioner has

2    also responded to those objections.   (Docket No. 60.)    In

3    accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and

4    Local Rule 304, this court has conducted a de novo review of

5    petitioner’s Motion for Stay and Abeyance.

6             The petitioner need only establish that a Rhines stay

7    is appropriate for one of its unexhausted claims since, “[o]ne

8    claim requiring a stay acts as an umbrella for all claims.”      See

9    Horning v. Martel, No. 2:10-CV-01932 JAM GGH, 2011 WL 5921662, at

10   *3 (E.D. Cal. Nov. 28, 2011) (findings and recommendations),

11   adopted in full, No. CIV S-10-1932 JAM GGH, 2012 WL 163784 (E.D.

12   Cal. Jan. 19, 2012).   Both petitioner’s memorandum in support of

13   his Motion to Stay and the magistrate judge’s findings and

14   recommendations focused upon the ways in which Claim 35 satisfies

15   the Rhines criteria.   (Mem. in Supp. of Mot. to Stay at 5-6;

16   Findings and Recommendations at 4-8).   This court accordingly

17   examines whether or not Claim 35 satisfies the Rhines criteria.

18   I.   Discussion

19            Throughout petitioner’s state post-conviction

20   proceedings, he was represented by attorneys in private practice
21   who were appointed by the California Supreme Court.      (Pet. for

22   Writ of Habeus Corpus at 370 (Docket No. 44).)     Claim 35 of

23   petitioner’s writ of habeus corpus concerns the alleged disparity

24   between the allegedly meager resources available to him in his

25   habeas corpus proceedings and the far greater resources available

26   to similar petitioners represented by public agencies.     Claim 35
27   maintains that these disparities are unconstitutional under the

28   equal protection and due process clauses of the Fourteenth
                                      3
1    Amendment.   (Id. at 371.)    The parties agree that Claim 35 is not

2    exhausted, but they disagree about whether the petitioner has

3    demonstrated “good cause” for his failure to exhaust the claim in

4    state court, as well as about whether the claim is plainly

5    meritless and whether the petitioner has engaged in dilatory or

6    abusive litigation tactics.       The court will address each of these

7    issues in turn.

8        A.    “Good cause” for failure to exhaust

9              During his initial habeas corpus proceedings, the

10   petitioner requested additional funding in order develop and

11   establish law and fact relevant to his claims.       (Pet’r’s Mot. to

12   Stay and Abey Federal Habeus Corpus Proceedings at 5 (Docket No.

13   51).)   The California Supreme Court did not rule on this request

14   for over five years; ultimately, it denied the request at the

15   same time as it denied his state habeas petition.       (Id.)

16             In his memorandum in support of his Motion to Stay,

17   petitioner contends that Claim 35’s constitutional violations did

18   not occur until the California Supreme Court denied his request

19   for additional funds.     (Id.)    Petitioner further argues that

20   because this violation occurred at the same time as the denial of
21   his state habeas case, he could not have raised the claim at an

22   earlier time.     (Id.)   Respondent counters by arguing that

23   “[p]etitioner’s assertion that any disparate treatment could not

24   have been raised until the conclusion of the proceedings does not

25   demonstrate good cause” since the alleged disparity of treatment

26   “must have existed throughout his representation, not just when
27   the state post-conviction proceedings concluded.”       (Objs. to

28   Magistrate Judge’s Findings and Recommendations at 6 (Docket No.
                                          4
1    59).)

2              The respondent may well be correct that the petitioner

3    could have raised his disparity of treatment claim at some point

4    prior to the conclusion of the state post-conviction proceedings.

5    Respondent is wrong to suggest, however, that this fact alone

6    dictates a lack of “good cause” for failure to exhaust under

7    Rhines.   There is a range of time between when a claim first

8    becomes ripe for adjudication and the moment it becomes time-

9    barred or moot.   The fact that petitioner chose not to bring his

10   disparate treatment claim at the earliest possible moment does

11   not mean that there was not “good cause” to wait: the claim was

12   apparently strengthened by the denial of his request for

13   additional resources.   In the instant case, the denial of

14   petitioner’s request for additional resources occurred at the

15   same time as the conclusion of his state habeas proceedings.     For

16   this reason, in this case, “good cause” for waiting to bring the

17   claim is indicative of “good cause” for failure to exhaust the

18   claim in state court.

19        B.   The potential merit of the unexhausted claims

20             Even when good causes exists for a petitioner’s failure
21   to exhaust a claim in state court, the district court may abuse

22   its discretion if it grants petitioner stay when his unexhausted

23   claims are “plainly meritless.”   Rhines, 544 U.S. at 277.   Here,

24   the merit of petitioner’s 35th claim is contested and complex.

25   The court agrees with the magistrate judge’s finding that

26   “[w]hether petitioner can successfully establish a violation of
27   the Constitution, and the availability of federal habeas relief,

28   are questions for another day.”   Like the magistrate judge, “[a]t
                                       5
1    this stage, the undersigned cannot conclude that the claim is

2    plainly meritless.”   (Findings and Recommendations at 7)

3        C.    Nature of petitioner’s litigation tactics

4              The court finds no evidence in the record that the

5    petitioner has engaged in abusive or intentionally dilatory

6    litigation tactics.

7              Having carefully reviewed the file, the court finds the

8    magistrate judge’s recommendations to be supported by the record.

9    Though this court’s rationale for why petitioner had good cause

10   for failing to exhaust his state law claims differs slightly from

11   that of the magistrate judge, the outcome is the same.

12   Accordingly, the court substantially adopts the magistrate

13   judge’s findings and recommendations and grants petitioner’s

14   motion for stay and abeyance.

15             Accordingly, IT IS HEREBY ORDERED that:

16             1.   The findings and recommendations filed November 20,

17   2018 (Docket No. 58), are adopted to the extent that they are not

18   inconsistent with the reasoning in this order;

19             2.   Petitioner’s motion to stay and abey federal habeas

20   corpus proceedings (Docket No. 51) is granted; and
21             3.   Respondent’s motion to dismiss (Docket No. 45) is

22   denied as moot.

23   Dated:   January 4, 2019

24

25

26
27

28
                                      6
